EXHIBIT 10.1
 











MANAGEMENT AGREEMENT






by and between
American Capital Mortgage Investment Corp.
and
American Capital MTGE Management, LLC












Dated as of August 9, 2011


 








--------------------------------------------------------------------------------




MANAGEMENT AGREEMENT, dated as of August 9, 2011, by and between American
Capital Mortgage Investment Corp., a Maryland corporation (the “Company”) and
American Capital MTGE Management, LLC, a Delaware limited liability company (the
“Manager”), a subsidiary of a wholly-owned portfolio company of American
Capital, Ltd., a Delaware corporation (“American Capital”).
W I T N E S S E T H:
WHEREAS, the Company is a newly formed corporation which (i) intends to invest
in and manage a leveraged portfolio of agency mortgage investments, non-agency
mortgage investments and other mortgage-related investments and (ii) intends to
qualify as a real estate investment trust for federal income tax purposes and
will elect to receive the tax benefits accorded by Sections 856 through 860 of
the Internal Revenue Code of 1986, as amended (the “Code”); and
WHEREAS, the Company desires to retain the Manager to administer the business
activities and day-to-day operations of the Company and to perform services for
the Company in the manner and on the terms set forth herein and the Manager
wishes to be retained to provide such services.
NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:
Section 1.Definitions.
(a)    The following terms shall have the meanings set forth in this Section
1(a):
“Administrative Services Agreement” means an agreement between the Manager,
American Capital and American Capital Mortgage Management, LLC (“Mortgage”)
whereby American Capital and Mortgage agree to provide the Manager with the
personnel, services and resources to enable the Manager to carry out its
obligations and responsibilities under this Agreement in exchange for certain
fees payable by the Manager.
“Affiliate” means (i) any Person directly or indirectly controlling, controlled
by, or under common control with such other Person, (ii) any executive officer,
general partner or employee of such other Person, (iii) any member of the board
of directors or board of managers (or bodies performing similar functions) of
such Person, and (iv) any legal entity for which such Person acts as an
executive officer or general partner.
“Agreement” means this Management Agreement, as amended, supplemented or
otherwise modified from time to time.
“American Capital” has the meaning set forth in the Recitals.
“Automatic Renewal Term” has the meaning set forth in Section 10(b) hereof.

--------------------------------------------------------------------------------




“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
“Claim” has the meaning set forth in Section 8(c) hereof.
“Closing Date” means the date of closing of the Initial Public Offering.
“Code” has the meaning set forth in the Recitals.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
“Company” has the meaning set forth in the Recitals.
“Company Indemnified Party” has meaning set forth in Section 8(b) hereof.
“Company Permitted Disclosure Parties” has the meaning set forth in Section 5(b)
hereof.
“Conduct Policies” has the meaning set forth in Section 2(k) hereof.
“Company Confidential Information” has the meaning set forth in Section 5
hereof.
“Effective Termination Date” has the meaning set forth in Section 10(c) hereof.
“Equity” means the Company’s month-end stockholders’ equity, adjusted to exclude
the effect of any unrealized gains or losses included in either retained
earnings or other comprehensive income (loss), each computed in accordance with
GAAP.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership or the certificate of formation and operating agreement in the case
of a limited liability company, the trust instrument in the case of a trust, or
similar governing documents, in each case as amended.
“Indemnified Party” has the meaning set forth in Section 8(b) hereof.
“Independent Director” means a member of the Board of Directors who is
“independent” in accordance with the Company’s Governing Instruments and the
rules of

--------------------------------------------------------------------------------




Nasdaq or such other securities exchange on which the shares of Common Stock are
listed.
“Initial Public Offering” means the Company’s sale of Common Stock to the public
through underwriters pursuant to the Company’s Registration Statement on Form
S-11 (No. 333-173238).
“Investment Committee” means the investment committee formed by the Manager, the
members of which shall consist of officers of American Capital, the Manager
and/or American Capital’s other Affiliates.
“Initial Term” has the meaning set forth in Section 10(a) hereof.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Guidelines” means the investment guidelines proposed by the
Investment Committee and approved by the Board of Directors, a copy of which is
attached hereto as Exhibit A, as the same may amended, restated, modified,
supplemented or waived by the Investment Committee, subject to the consent of a
majority of the entire Board of Directors (which must include a majority of the
then incumbent Independent Directors).
“Losses” has the meaning set forth in Section 8(a) hereof.
“Management Fee” means the management fee, calculated and payable monthly in
arrears, in an amount equal to one-twelfth of 1.50% of Equity.
“Manager” has the meaning set forth in the Recitals.
“Manager Confidential Information” has the meaning set forth in Section 5
hereof.
“Manager Indemnified Party” has the meaning set forth in Section 8(a) hereof.
“Manager Permitted Disclosure Parties” has the meaning set forth in Section 5(a)
hereof.
“Mortgage” has the meaning set forth in Section 1(a) hereof.
“Nasdaq” means The NASDAQ Stock Market, Inc.
“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(d)
hereof.
“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal

--------------------------------------------------------------------------------




government or any bureau, department or agency thereof or any other legal entity
and any fiduciary acting in such capacity on behalf of the foregoing.
“REIT” means a “real estate investment trust” as defined under the Code.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company, and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.
“Termination Fee” means a termination fee equal to three (3) times the average
annual Management Fee earned by the Manager during the 24-month period
immediately preceding the most recently completed month prior to the Effective
Termination Date.
“Termination Notice” has the meaning set forth in Section 10(c) hereof.
“Termination Without Cause” has the meaning set forth in Section 10(c) hereof.
“TRS” means a taxable REIT subsidiary.
(b)    As used herein, accounting terms relating to the Company and its
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under United States generally accepted accounting
principles. As used herein, “calendar quarters” shall mean the period from
January 1 to March 31, April 1 to June 30, July 1 to September 30 and October 1
to December 31 of the applicable year.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words include, includes
and including shall be deemed to be followed by the phrase “without limitation.”
Section 2.    Appointment and Duties of the Manager.
(a)    The Company hereby appoints the Manager to manage the investments and
day-to-day operations of the Company and its Subsidiaries, subject at all times
to the supervision and direction of the Board of Directors, the further terms
and conditions set forth in this Agreement and such further limitations or
parameters as may be imposed from time to time by the Board of Directors. The
Manager hereby agrees to use its commercially

--------------------------------------------------------------------------------




reasonable efforts to perform each of the duties set forth herein, provided that
funds are made available by the Company for such purposes as set forth in
Section 7 hereof. The appointment of the Manager shall be exclusive to the
Manager, except to the extent that the Manager elects, in its sole and absolute
discretion, in accordance with the terms of this Agreement, to cause the duties
of the Manager as set forth herein to be provided by third parties.
(b)    The Manager, in its capacity as manager of the investments and the
operations of the Company, at all times will be subject to the supervision and
direction of the Board of Directors and will have only such functions and
authority as the Board of Directors may delegate to it, including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager will be responsible for the day-to-day operations of
the Company and will perform (or cause to be performed) such services and
activities relating to the investments and operations of the Company as may be
appropriate, which may include, without limitation:
(i)    forming and maintaining the Investment Committee, which will have the
following responsibilities: (A) proposing changes to the Investment Guidelines
to be approved by the Board of Directors, (B) reviewing the Company’s investment
portfolio for compliance with the Investment Guidelines on a periodic basis, (C)
reviewing the Investment Guidelines adopted by the Board of Directors on a
periodic basis, (D) reviewing the diversification of the Company’s investment
portfolio and the Company’s hedging and financing strategies on a periodic
basis, and (E) generally be responsible for conducting and overseeing the
provision of the services set forth in this Section 2.
(ii)    serving as the Company’s consultant with respect to the periodic review
of the investments, borrowings and operations of the Company and other policies
and recommendations with respect thereto, including, without limitation, the
Investment Guidelines, in each case subject to the approval of the Board of
Directors;
(iii)    serving as the Company’s consultant with respect to the selection,
purchase, monitoring and disposition of the Company’s investments;
(iv)    serving as the Company’s consultant with respect to decisions regarding
any financings, hedging activities or borrowings undertaken by the Company or
its Subsidiaries, including (1) assisting the Company in developing criteria for
debt and equity financing that is specifically tailored to the Company’s
investment objectives, and (2) advising the Company with respect to obtaining
appropriate financing for its investments;
(v)    advising the Company with respect to incentive plans that the Company may
establish for the Independent Directors;
(vi)    purchasing and financing investments on behalf of the Company;
(vii)    providing the Company with portfolio management;
(viii)    engaging and supervising, on behalf of the Company and at the

--------------------------------------------------------------------------------




Company’s expense, independent contractors that provide real estate, investment
banking, securities brokerage, insurance, legal, accounting, transfer agent,
registrar and such other services as may be required relating to the Company’s
operations or investments (or potential investments);
(ix)    providing executive and administrative personnel, office space and
office services required in rendering services to the Company;
(x)    performing and supervising the performance of administrative functions
necessary in the management of the Company as may be agreed upon by the Manager
and the Board of Directors, including, without limitation, the services in
respect of any equity incentive plan the Company may establish for the
Independent Directors, the collection of revenues and the payment of the
Company’s debts and obligations and maintenance of appropriate information
technology services to perform such administrative functions;
(xi)    communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading exchanges or
markets and to maintain effective relations with such holders, including website
maintenance, logo design, analyst presentations, investor conferences and annual
meeting arrangements;
(xii)    counseling the Company in connection with policy decisions to be made
by the Board of Directors;
(xiii)    evaluating and recommending to the Company hedging strategies and
engaging in hedging activities on behalf of the Company, consistent with such
strategies, as so modified from time to time, with the Company’s qualification
as a REIT and with the Investment Guidelines;
(xiv)    counseling the Company regarding the requirements to qualify as a REIT
and monitoring compliance with the various REIT qualification tests and other
rules set out in the Code and U.S. Treasury regulations promulgated thereunder;
(xv)    counseling the Company regarding the maintenance of its exemption from
status as an investment company under the Investment Company Act and monitoring
compliance with the requirements for maintaining such exemption;
(xvi)    furnishing reports and statistical and economic research to the Company
regarding the activities and services performed for the Company or its
Subsidiaries, if any, by the Manager;
(xvii)    monitoring the operating performance of the Company’s investments and
providing periodic reports with respect thereto to the Board of Directors,
including comparative information with respect to such operating performance and
budgeted or

--------------------------------------------------------------------------------




projected operating results;
(xviii)    investing and re-investing any monies and securities of the Company
(including in short-term investments, payment of fees, costs and expenses, or
payments of dividends or distributions to stockholders of the Company) and
advising the Company as to its capital structure and capital-raising activities;
(xix)    causing the Company to retain qualified accountants and legal counsel,
as applicable, to (i) assist in developing appropriate procedures, internal
controls, compliance procedures and testing systems with respect to the
provisions of the Code applicable to REITs and, if applicable, TRSs and (ii)
conduct quarterly compliance reviews with respect thereto;
(xx)    causing the Company to qualify to do business in all jurisdictions in
which such qualification is required and to obtain and maintain all appropriate
licenses;
(xxi)    assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act or the Securities Act;
(xxii)    taking all necessary actions to enable the Company and any
Subsidiaries to make required tax filings and reports, including soliciting
stockholders for required information to the extent necessary under the Code and
U.S. Treasury regulations applicable to REITs;
(xxiii)    handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations;
(xxiv)    arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote the business of the Company;
(xxv)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;
(xxvi)    performing such other services as may be required from time to time
for the management and other activities relating to the assets, business and
operations of the Company as the Board of Directors shall reasonably request or
the Manager shall deem appropriate under the particular circumstances; and
(xxvii)    using commercially reasonable efforts to cause the Company to comply

--------------------------------------------------------------------------------




with all applicable laws.
(c)    The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of the persons and firms referred to in
Section 7(b) hereof as the Manager deems necessary or advisable in connection
with the management and operations of the Company. In performing its duties
under this Section 2, the Manager shall be entitled to rely reasonably on
qualified experts and professionals (including, without limitation, accountants,
legal counsel and other professional service providers) hired by the Manager at
the Company’s sole cost and expense.
(d)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Investment Guidelines, (ii)
would adversely affect the qualification of the Company as a REIT under the Code
or the Company’s status as an entity exempted from investment company status
under the Investment Company Act, or (iii) would violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Company or of any exchange on which the securities of the Company may be listed
or that would otherwise not be permitted by the Company’s Governing Instruments.
If the Manager is ordered to take any action by the Board of Directors, the
Manager shall promptly notify the Board of Directors if it is the Manager’s
judgment that such action would adversely affect the qualification of the
Company as a REIT or the Company’s status as an entity intended to be exempted
from registration under the Investment Company Act or violate any such law, rule
or regulation or the Governing Instruments. Notwithstanding the foregoing,
neither the Manager nor any of its Affiliates (including American Capital) shall
be liable to the Company, the Board of Directors, or the Company’s stockholders
for any act or omission by the Manager or any of its Affiliates, except as
provided in Section 8 of this Agreement.
(e)    The Company (including the Board of Directors) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement or
other filing required to be made under the Securities Act, Exchange Act,
Nasdaq’s rules and requirements, Code or other applicable law, rule or
regulation on behalf of the Company in a timely manner. The Company further
agrees to use commercially reasonable efforts to make available to the Manager
all resources, information and materials reasonably requested by the Manager to
enable the Manager to satisfy its obligations hereunder, including its
obligations to deliver financial statements and any other information or reports
with respect to the Company. If the Manager is not able to provide a service, or
in the reasonable judgment of the Manager it is not prudent to provide a
service, without the approval of the Board of Directors, as applicable, then the
Manager shall be excused from providing such service (and shall not be in breach
of this Agreement) until the applicable approval has been obtained.
(f)    Reporting Requirements. As frequently as the Manager may deem reasonably
necessary or advisable, or at the direction of the Board of Directors, the
Manager shall prepare, or, at the sole cost and expense of the Company, cause to
be prepared, with respect to any investment, reports and other information with
respect to such investment as may be

--------------------------------------------------------------------------------




reasonably requested by the Company.
(i)    The Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, all reports, financial or otherwise, with respect
to the Company reasonably required by the Board of Directors in order for the
Company to comply with its Governing Instruments, or any other materials
required to be filed with any governmental body or agency, and shall prepare,
or, at the sole cost and expense of the Company, cause to be prepared, all
materials and data necessary to complete such reports and other materials
including, without limitation, an annual audit of the Company’s books of account
by a nationally recognized independent accounting firm.
(ii)    The Manager shall prepare, or, at the sole cost and expense to the
Company, cause to be prepared, regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Guidelines and policies approved by the Board of Directors.
(g)    Directors, officers, employees and agents of the Manager, American
Capital or their respective Affiliates may serve as directors, officers, agents,
nominees or signatories for the Company or any of its Subsidiaries, to the
extent permitted by their Governing Instruments and pursuant to the
Administrative Services Agreement, as from time to time amended, by any
resolutions duly adopted by the Board of Directors. When executing documents or
otherwise acting in such capacities for the Company or any of its Subsidiaries,
such Persons shall indicate in what capacity they are executing on behalf of the
Company or any of its Subsidiaries. Without limiting the foregoing, but subject
to Section 12 below, the Manager will provide the Company with a management
team, including a Chief Executive Officer, Chief Financial Officer and one or
more Chief Investment Officers or similar positions, along with appropriate
support personnel to provide the management services to be provided by the
Manager to the Company hereunder, who shall devote such of their time to the
management of the Company as necessary and appropriate, commensurate with the
level of activity of the Company from time to time.
(h)    The Manager shall provide personnel for service on the Investment
Committee.
(i)     The Manager shall maintain reasonable and customary “errors and
omissions” insurance coverage and other customary insurance coverage.
(j)    The Manager shall provide such internal audit, compliance and control
services as may be required for the Company to comply with applicable law
(including the Securities Act and Exchange Act), regulation (including SEC
regulations) and the rules and requirements of Nasdaq and as otherwise
reasonably requested by the Company or its Board of Directors from time to time.
(k)     The Manager acknowledges receipt of the Company’s Code of Business
Conduct and Ethics and Policy on Insider Trading and Communications Policy

--------------------------------------------------------------------------------




(collectively, the “Conduct Policies”) and agrees to require the persons who
provide services to the Company to comply with such Conduct Policies in the
performance of such services hereunder or such comparable policies as shall in
substance hold such persons to at least the standards of conduct set forth in
the Conduct Policies.
Section 3.    Additional Activities of the Manager; Non-Solicitation;
Restrictions.
(a)    Except as provided in the last sentence of this Section 3, the Investment
Guidelines and the Conduct Policies, nothing in this Agreement shall (i) prevent
the Manager or any of its Affiliates, officers, directors or employees, from
engaging in other businesses or from rendering services of any kind to any other
Person or entity, whether or not the investment objectives or policies of any
such other Person or entity are similar to those of the Company or (ii) in any
way bind or restrict the Manager or any of its Affiliates, officers, directors
or employees from buying, selling or trading any securities or commodities for
their own accounts or for the account of others for whom the Manager or any of
its Affiliates, officers, directors or employees may be acting. While
information and recommendations supplied to the Company shall, in the Manager’s
reasonable and good faith judgment, be appropriate under the circumstances and
in light of the investment objectives and policies of the Company, they may be
different from the information and recommendations supplied by the Manager or
any of its Affiliates to others. The Company shall be entitled to equitable
treatment under the circumstances in receiving information, recommendations and
any other services, but the Company recognizes that it is not entitled to
receive preferential treatment as compared with the treatment given by the
Manager or any Affiliate of the Manager to others. The Company shall have the
benefit of the Manager’s best judgment and effort in rendering services
hereunder and, in furtherance of the foregoing, the Manager shall not undertake
activities that, in its good faith judgment, will adversely affect the
performance of its obligations under this Agreement.
(b)    When a particular investment would be appropriate for the Company as well
as for American Capital Agency Corp., a Delaware corporation, or another entity
that the Manager or an Affiliate of the Manager manages at such time, the
Manager and its Affiliates may, in good faith, allocate the investment to one
such entity and allocate a different investment to the other such entity,
provided that the Manager and its Affiliates determine, in their sole
discretion, that the two investments are similar. Alternatively, the Manager and
its Affiliates may allocate an investment by apportioning it in good faith in a
manner they determine to be fair and equitable among such entities. Such
apportionment may not be strictly pro rata depending on the good faith
determination of the Manager and its Affiliates in light of all relevant
factors, including differing investment objectives, account liquidity and
leverage, investment diversification and regulatory compliance. The Manager and
its Affiliates shall refrain from apportionment of assets if division of the
assets into smaller lots would reduce the market value or liquidity of the
asset. The Manager and its Affiliates shall apply similar good faith allocation
and apportionment principles, as necessary, in dispositions of investments held
by the Company and one or more other entities managed by the Manager and its
Affiliates.
(c)    In the event of a Termination Without Cause of this Agreement by the
Company pursuant to Section 10(c) hereof, the Company shall not, without the
consent of the

--------------------------------------------------------------------------------




Manager, employ or otherwise retain any employee of the Manager or any of its
Affiliates (including American Capital) or any person who has been in the employ
of the Manager or any of its Affiliates at any time within the two (2) year
period immediately preceding the date on which such person commences employment
with or is otherwise retained by the Company for two (2) years after such
termination of this Agreement. The Company acknowledges and agrees that, in
addition to any damages the Manager shall be entitled to equitable relief for
any violation of this agreement by the Company, including, without limitation,
injunctive relief.
Section 4.    Bank Accounts. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary, and may collect and deposit into any such account or
accounts, and disburse funds from any such account or accounts, under such terms
and conditions as the Board of Directors may approve; and the Manager shall from
time to time render appropriate accountings of such collections and payments to
the Board of Directors and, upon request, to the auditors of the Company or any
Subsidiary.
Section 5.    Records; Confidentiality.
(a)    The Manager shall maintain appropriate books of accounts and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
Subsidiary at any time during normal business hours. The Manager shall keep
confidential any and all non-public information, written or oral, obtained by it
in connection with the services rendered hereunder (“Company Confidential
Information”) and shall not use Company Confidential Information except in
furtherance of its duties under this Agreement or disclose Company Confidential
Information, in whole or in part, to any Person other than (i) to its
Affiliates, officers, directors, employees, agents, representatives or advisors
who need to know such Company Confidential Information for the purpose of
rendering services hereunder, (ii) to appraisers, financing sources and others
in the ordinary course of the Company’s business ((i) and (ii) collectively,
“Manager Permitted Disclosure Parties”), (iii) in connection with any
governmental or regulatory filings of the Company or disclosure or presentations
to Company investors, (iv) to governmental officials having jurisdiction over
the Company, (v) as requested by law or legal process to which the Manager or
any Person to whom disclosure is permitted hereunder is a party, or (vi) with
the consent of the Company. The Manager agrees to inform each of its Manager
Permitted Disclosure Parties of the non-public nature of the Company
Confidential Information and to direct such Persons to treat such Company
Confidential Information in accordance with the terms hereof. Nothing herein
shall prevent the Manager from disclosing Company Confidential Information (i)
upon the order of any court or administrative agency, (ii) upon the request or
demand of, or pursuant to any law or regulation, any regulatory agency or
authority, (iii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, or (iv) to its legal counsel or independent
auditors; provided, however that with respect to clauses (i) and (ii), it is
agreed that, so long as not legally prohibited, the Manager will provide the
Company with prompt written notice of such order, request or demand so that the
Company may seek, at its sole expense, an appropriate protective order and/or
waive the Manager’s compliance with the provisions of this Agreement. If,
failing the entry of a protective order or the receipt of a waiver

--------------------------------------------------------------------------------




hereunder, the Manager is required to disclose Company Confidential Information,
the Manager may disclose only that portion of such information that is legally
required without liability hereunder; provided, that the Manager agrees to
exercise its commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded such information. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from provisions hereof: any Company Confidential Information that (A)
is available to the public from a source other than the Manager (not resulting
from the Manager’s violation of this Section 5(a)), (B) is released in writing
by the Company to the public or to persons who are not under similar obligation
of confidentiality to the Company, or (C) is obtained by the Manager (not
resulting from the Manager’s violation of this Section 5(a)) from a third-party
which, to the best of the Manager’s knowledge, does not constitute a breach by
such third-party of an obligation of confidence with respect to the Company
Confidential Information disclosed. The provisions of this Section 5(a) shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
(b)    The Company shall keep confidential any and all non-public information
related to the Manager, written or oral, obtained by the Company in connection
with the performance by the Company of its obligations under this Agreement
(“Manager Confidential Information”) and shall not use Manager Confidential
Information except in furtherance of the terms of this Agreement or disclose
Manager Confidential Information, in whole or in part, to any Person other than
(i) to its Affiliates, officers or directors who need to know such Manager
Confidential Information for the purpose of fulfilling the Company’s obligations
hereunder (collectively, “Company Permitted Disclosure Parties”), (ii) as
requested by law or legal process to which the Company or any Person to whom
disclosure is permitted hereunder is a party, or (iii) with the consent of the
Manager. The Company agrees to (i) inform each of its Company Permitted
Disclosure Parties of the non-public nature of the Manager Confidential
Information and to direct such Persons to treat such Manager Confidential
Information in accordance with the terms hereof and (ii) not disclose any
Manager Confidential Information to its Company Permitted Disclosure Parties
upon the expiration or nonrenewal of this Agreement in accordance with Section
10. Nothing herein shall prevent the Company from disclosing Manager
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of, or pursuant to any law or
regulation, any regulatory agency or authority, (iii) to the extent reasonably
required in connection with the exercise of any remedy hereunder, or (iv) to its
legal counsel or independent auditors; provided, however that with respect to
clauses (i) and (ii), it is agreed that, so long as not legally prohibited, the
Company will provide the Manager with prompt written notice of such order,
request or demand so that the Manager may seek, at its sole expense, an
appropriate protective order and/or waive the Company’s compliance with the
provisions of this Agreement. If, failing the entry of a protective order or the
receipt of a waiver hereunder, the Company is required to disclose Manager
Confidential Information, the Company may disclose only that portion of such
information that is legally required without liability hereunder; provided, that
the Company agrees to exercise its commercially reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded such
information. Notwithstanding anything herein to the contrary, each of the
following shall be deemed to be excluded from provisions hereof: any Manager
Confidential Information that (A) is available to the public from a source other
than the

--------------------------------------------------------------------------------




Company, (B) is released in writing by the Manager to the public or to persons
who are not under similar obligation of confidentiality to the Manager, or (C)
is obtained by the Company from a third-party which, to the best of the
Company’s knowledge, does not constitute breach by such third-party of an
obligation of confidence with respect to the Manager Confidential Information
disclosed. For the avoidance of doubt, information about the systems, employees,
policies, procedures and investment portfolio (other than investments in which
the Company and Manager have co-invested) shall be deemed to be included within
the meaning of “Manager Confidential Information” for purposes of the Company’s
obligations pursuant to this Section 5(b).
Section 6.    Compensation.
(a)    For the services rendered under this Agreement, the Company shall pay the
Management Fee to the Manager. The Manager will not receive any compensation for
the period prior to the Closing Date other than expenses incurred and reimbursed
pursuant to Section 7 hereof. The Manager and the Company acknowledge the
obligation of the Manager to pay to the underwriters of the Initial Public
Offering the underwriting fee set forth in the Underwriting Agreement (the
“Underwriting Fee”).
(b)    The parties acknowledge that the Management Fee is intended to compensate
the Manager for the costs and expenses it will incur pursuant to the
Administrative Services Agreement, as well as certain expenses not otherwise
reimbursable under Section 7 below, in order for the Manager to provide the
Company the investment advisory services and certain general management services
rendered under this Agreement.
(c)    The Management Fee shall be payable in arrears in cash, in monthly
installments commencing with the month in which this Agreement is executed. If
applicable, the initial and final installments of the Management Fee shall be
pro-rated based on the number of days during the initial and final month,
respectively, that this Agreement is in effect. The Manager shall calculate each
monthly installment of the Management Fee, and deliver such calculation to the
Company, within thirty (30) days following the last day of each month. The
Company shall pay the Manager each installment of the Management Fee within five
(5) Business Days after the date of delivery to the Company of such
computations.
Section 7.    Expenses of the Company.
(a)    The Manager shall be responsible for the expenses related to any and all
personnel of the Manager and its Affiliates who provide services to the Company
pursuant to this Agreement or to the Manager pursuant to the Administrative
Services Agreement (including each of the officers of the Company and any
directors of the Company who are also directors, officers, employees or agents
of the Manager, American Capital or any of their Affiliates), including, without
limitation, salaries, bonus and other wages, payroll taxes and the cost of
employee benefit plans of such personnel, and costs of insurance with respect to
such personnel.
(b)    The Company shall pay all of its costs and expenses and shall reimburse
the Manager or its Affiliates for expenses of the Manager and its Affiliates
incurred on behalf of the Company, excepting only the Underwriting Fee and those
expenses that are

--------------------------------------------------------------------------------




specifically the responsibility of the Manager pursuant to Section 7(a) of this
Agreement. Without limiting the generality of the foregoing, it is specifically
agreed that the following costs and expenses of the Company or any Subsidiary
shall be paid by the Company and shall not be paid by the Manager or Affiliates
of the Manager:
(i)    all costs and expenses associated with the formation and capital raising
activities of the Company and its Subsidiaries, if any, including, without
limitation, the costs and expenses of (A) the preparation of the Company’s
registration statements, (B) the initial public offering of the Company and the
concurrent private placement, (C) the original incorporation and initial
organization of the Company, and (D) any subsequent offerings and any filing
fees and costs of being a public company, including, without limitation, filings
with the SEC, the Financial Industry Regulatory Authority, Inc. and Nasdaq (and
any other exchange or over-the-counter market), among other such entities;
(ii)    all costs and expenses in connection with the acquisition, disposition,
financing, hedging and ownership of the Company’s or any Subsidiary’s
investments, including, without limitation, costs and expenses incurred in
contracting with third parties to provide such services, such as legal fees,
accounting fees, consulting fees, trustee fees, appraisal fees, insurance
premiums, commitment fees, brokerage fees and guaranty fees;
(iii)    all legal, audit, accounting, consulting, investor relations,
brokerage, listing, filing, custodian, transfer agent, rating agency,
registration and other fees and charges, printing, engraving and other expenses
and taxes incurred in connection with the issuance, distribution, transfer,
registration and stock exchange listing of the Company’s or any Subsidiary’s
equity securities or debt securities;
(iv)    all expenses relating to communications to holders of equity securities
or debt securities issued by the Company or any Subsidiary and other third party
services utilized in maintaining relations with holders of such securities and
in complying with the continuous reporting and other requirements of
governmental bodies or agencies (including, without limitation, the SEC),
including any costs of computer services in connection with this function, the
cost of printing and mailing certificates for such securities and proxy
solicitation materials and reports to holders of the Company’s or any
Subsidiary’s securities and the cost of any reports to third parties required
under any indenture to which the Company or any Subsidiary is a party;
(v)    all costs and expenses of money borrowed by the Company or its
Subsidiaries, if any, including, without limitation, principal, interest and the
costs associated with the establishment and maintenance of any credit
facilities, warehouse loans, repurchase facilities and other indebtedness of the
Company and its Subsidiaries, if any (including commitment fees, legal fees,
closing and other costs);
(vi)    all taxes and license fees applicable to the Company or any Subsidiary,
including interest and penalties thereon;
(vii)    all fees paid to and expenses of third-party advisors and independent

--------------------------------------------------------------------------------




contractors, consultants, managers and other agents engaged by the Company or
any Subsidiary or by the Manager for the account of the Company or any
Subsidiary;
(viii)    all insurance costs incurred by the Company or any Subsidiary,
including, without limitation, the cost of obtaining and maintaining (A)
liability or other insurance to indemnify (1) the Manager, (2) the directors and
officers of the Company, and (3) underwriters of any securities of the Company,
(B) “errors and omissions” insurance coverage, and (C) any other insurance
deemed necessary or advisable by the Board of Directors for the benefit of the
Company and its directors and officers;
(ix)    all compensation and fees paid to directors of the Company or any
Subsidiary (excluding those directors who are also directors, officers,
employees or agents of American Capital or any of its Affiliates), and all
expenses of all directors of the Company or any Subsidiary incurred in their
capacity as such;
(x)    all third-party legal, accounting and auditing fees and expenses and
other similar services relating to the Company’s or any Subsidiary’s operations
(including, without limitation, all quarterly and annual audit or tax fees and
expenses);
(xi)    all third-party legal, expert and other fees and expenses relating to
any actions, proceedings, lawsuits, demands, causes of action and claims,
whether actual or threatened, made by or against the Company, or which the
Company is authorized or obligated to pay under applicable law or its Governing
Instruments or by the Board of Directors;
(xii)    subject to Section 8 below, any judgment or settlement of pending or
threatened proceedings (whether civil, criminal or otherwise) against the
Company or any Subsidiary, or against any trustee, director or officer of the
Company or any Subsidiary in his capacity as such for which the Company or any
Subsidiary is required to indemnify such trustee, director or officer by any
court or governmental agency, or settlement of pending or threatened
proceedings;
(xiii)    all travel and related expenses of directors, officers and employees
of the Company and the Manager, incurred in connection with attending meetings
of the Board of Directors or holders of securities of the Company or any
Subsidiary or performing other business activities that relate to the Company or
any Subsidiary, including, without limitations, travel and related expenses
incurred in connection with the purchase, consideration for purchase, financing,
refinancing, sale or other disposition of any investment or potential investment
of the Company; provided, however, that the Company shall only be responsible
for a proportionate share of such expenses, as determined by the Manager in good
faith, where such expenses were not incurred solely for the benefit of the
Company;
(xiv)    all expenses of organizing, modifying or dissolving the Company or any
Subsidiary and costs preparatory to entering into a business or activity, or of
winding up or disposing of a business activity of the Company or its
Subsidiaries, if any;

--------------------------------------------------------------------------------




(xv)    all expenses relating to payments of dividends or interest or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of holders of the securities of the Company or any
Subsidiary, including, without limitation, in connection with any dividend
reinvestment plan or direct stock purchase plan;
(xvi)    all costs and expenses related to (A) the design and maintenance of the
Company’s web site or sites and (B) the Company’s pro rata share of any computer
software, hardware or information technology services that is used by the
Company;
(xvii)    all costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses; provided, however, that the Company
shall only be responsible for a proportionate share of such expenses, as
determined by the Manager in good faith, where such expenses were not incurred
solely for the benefit of the Company;
(xviii)    all costs and expenses incurred with respect to administering the
Company’s equity incentive plans;
(xix)    rent (including disaster recovery facilities costs and expenses),
telephone, utilities, office furniture, equipment, machinery and other office,
internal and overhead expenses of the Manager and its Affiliates required for
the Company’s operations; provided, however, that the Company shall only be
responsible for a proportionate share of such expenses, as determined by the
Manager in good faith, where such expenses were not incurred solely for the
benefit of the Company; and
(xx)    all other expenses actually incurred by the Manager or its Affiliates or
their respective officers, employees, representatives or agents, or any
Affiliates thereof, which are reasonably necessary for the performance by the
Manager of its duties and functions under this Agreement (including, without
limitation, any fees or expenses relating to the Company’s compliance with all
governmental and regulatory matters).
(c)    Costs and expenses incurred by the Manager on behalf of the Company shall
be reimbursed monthly to the Manager. The Manager shall prepare a written
statement in reasonable detail documenting the costs and expenses of the Company
and those incurred by the Manager on behalf of the Company during each month,
and shall deliver such written statement to the Company within thirty (30) days
after the end of each month. The Company shall pay all amounts payable to the
Manager pursuant to this Section 7(c) within five (5) Business Days after the
receipt of the written statement without demand, deduction, offset or delay.
Cost and expense reimbursement to the Manager shall be subject to adjustment at
the end of each calendar year in connection with the annual audit of the
Company. The provisions of this Section 7 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses has previously
been incurred or are incurred in connection with such expiration or termination.



--------------------------------------------------------------------------------




Section 8.    Limits of the Manager’s Responsibility.
(a)    The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendations of the Manager, including as set forth
in the Investment Guidelines. The Manager and its Affiliates, and the directors,
officers, employees, members and stockholders of the Manager and its Affiliates,
will not be liable to the Company, any Subsidiary of the Company, the Board of
Directors, or the Company’s stockholders for any acts or omissions by the
Manager, its officers, employees or its Affiliates, performed in accordance with
and pursuant to this Agreement, except by reason of acts constituting bad faith,
willful misconduct, gross negligence or reckless disregard of their respective
duties under this Agreement. The Company shall, to the full extent lawful,
reimburse, indemnify and hold harmless the Manager, its Affiliates, and the
directors, officers, employees, members and stockholders of the Manager and its
Affiliates (each, a “Manager Indemnified Party”), of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever, (including reasonable attorneys’ fees) (collectively
“Losses”) in respect of or arising from any acts or omissions of such Manager
Indemnified Party performed in good faith under this Agreement and, in respect
of any such Manager Indemnified Party, not constituting bad faith, willful
misconduct, gross negligence or reckless disregard of the duties of such Manager
Indemnified Party under this Agreement.
(b)    The Manager shall, to the full extent lawful, reimburse, indemnify and
hold harmless the Company, and the directors, officers and stockholders of the
Company and each Person, if any, controlling the Company (each, a “Company
Indemnified Party”; a Manager Indemnified Party and a Company Indemnified Party
are each sometimes hereinafter referred to as an “Indemnified Party”) of and
from any and all Losses in respect of or arising from (i) any acts or omissions
of the Manager constituting bad faith, willful misconduct, gross negligence or
reckless disregard of the duties of the Manager under this Agreement or (ii) any
claims by the Manager’s employees relating to the terms and conditions of their
employment by the Manager.
(c)    In case any such claim, suit, action or proceeding (a “Claim”) is brought
against any Indemnified Party in respect of which indemnification may be sought
by such Indemnified Party pursuant hereto, the Indemnified Party shall give
prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section 8; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights to be indemnified pursuant to this Section 8.
Upon receipt of such notice of Claim (together with such documents and
information from such Indemnified Party), the indemnifying party shall, at its
sole cost and expense, in good faith defend any such Claim with counsel
reasonably satisfactory to such Indemnified Party, which counsel may, without
limiting the rights of such Indemnified Party pursuant to the next succeeding
sentence of this Section 8(c), also represent the indemnifying party in such
investigation, action or proceeding. In the alternative, such

--------------------------------------------------------------------------------




Indemnified Party may elect to conduct the defense of the Claim, if (i) such
Indemnified Party reasonably determines that the conduct of its defense by the
indemnifying party could be materially prejudicial to its interests, (ii) the
indemnifying party refuses to defend (or fails to give written notice to the
Indemnified Party within ten (10) days of receipt of a notice of Claim that the
indemnifying party assumes such defense), or (iii) the indemnifying party shall
have failed, in such Indemnified Party’s reasonable judgment, to defend the
Claim in good faith. The indemnifying party may settle any Claim against such
Indemnified Party without such Indemnified Party’s consent, provided (i) such
settlement is without any Losses whatsoever to such Indemnified Party, (ii) the
settlement does not include or require any admission of liability or culpability
by such Indemnified Party and (iii) the indemnifying party obtains an effective
written release of liability for such Indemnified Party from the party to the
Claim with whom such settlement is being made, which release must be reasonably
acceptable to such Indemnified Party, and a dismissal with prejudice with
respect to all claims made by the party against such Indemnified Party in
connection with such Claim. The applicable Indemnified Party shall reasonably
cooperate with the indemnifying party, at the indemnifying party’s sole cost and
expense, in connection with the defense or settlement of any Claim in accordance
with the terms hereof. If such Indemnified Party is entitled pursuant to this
Section 8(c) to elect to defend such Claim by counsel of its own choosing and so
elects, then the indemnifying party shall be responsible for any good faith
settlement of such Claim entered into by such Indemnified Party. Except as
provided in the immediately preceding sentence, no Indemnified Party may pay or
settle any Claim and seek reimbursement therefor under this Section 8.
(d)    The Indemnified Party shall seek recovery under any insurance policies by
which such Indemnified Party is covered and if such Indemnified Party recovers
any amounts under any insurance policies, it shall be offset against the amount
owed by the indemnifying party. If the Indemnified Party fails to seek such
recovery, the indemnifying party shall be subrogated to the rights of the
Indemnified Party under any applicable insurance policy of the Indemnified
Party, and shall be entitled to recover under such policy up to the amount owed
or paid by the indemnifying party to the Indemnified Party.
(e)    The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement.
Section 9.    No Joint Venture. The Company and the Manager are not partners or
joint venturers with each other and nothing herein shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them.
Section 10.    Term; Renewal.
(a)    Initial Term. This Agreement shall become effective on the Closing Date
and shall continue in operation, unless terminated in accordance with the terms
hereof, until August 9, 2014 (the “Initial Term”).
(b)    Automatic Renewal Terms. After the Initial Term, this Agreement shall be
deemed renewed automatically each year for an additional one-year period (an
“Automatic Renewal Term”) unless the Company or the Manager elects not to renew
this

--------------------------------------------------------------------------------




Agreement in accordance with Section 10(c) of this Agreement.
(c)    Nonrenewal of this Agreement Without Cause. Notwithstanding any other
provision of this Agreement to the contrary, upon the expiration of the Initial
Term and upon 180 days’ prior written notice to the Manager or the Company (the
“Termination Notice”), either the Company (but only with the approval of a
majority of the Independent Directors) or the Manager may, without cause, in
connection with the expiration of the Initial Term or any Automatic Renewal
Term, decline to renew this Agreement (any such nonrenewal, a “Termination
Without Cause”). If the Company issues the Termination Notice, the Company shall
be obligated to (i) specify the reason for nonrenewal in the Termination Notice
and (ii) pay the Manager the Termination Fee before or on the last day of the
Initial Term or Automatic Renewal Term (the “Effective Termination Date”). In
the event of a Termination Without Cause, nonrenewal of this Agreement shall be
without any further liability or obligation of either party to the other, except
as provided in Section 3(c), Section 5(a), Section 8 and Section 14 of this
Agreement. The Manager shall cooperate with the Company in executing an orderly
transition of the management of the Company’s assets to a new manager. The
Company may terminate this Agreement for cause pursuant to Section 12 hereof
even after a Termination Without Cause and, in such case, no Termination Fee
shall be payable.
(d)    Unfair Manager Compensation. Notwithstanding the provisions of subsection
(c) above, if the reason for nonrenewal specified in the Company’s Termination
Notice is that a majority of the Independent Directors have determined that the
Management Fee payable to the Manager is unfair, the Company shall not have the
foregoing nonrenewal right in the event the Manager agrees that it will continue
to perform its duties hereunder during the Automatic Renewal Term that would
commence upon the expiration of the Initial Term or then current Automatic
Renewal Term at a fee that the majority of the Independent Directors determine
to be fair; provided, however, the Manager shall have the right to renegotiate
the Management Fee by delivering to the Company, not less than 120 days prior to
the pending Effective Termination Date, written notice (a “Notice of Proposal to
Negotiate”) of its intention to renegotiate the Management Fee. Thereupon, the
Company and the Manager shall endeavor to negotiate the Management Fee in good
faith. Provided that the Company and the Manager agree to a revised Management
Fee or other compensation structure within sixty (60) days following the
Company’s receipt of the Notice of Proposal to Negotiate, the Termination Notice
from the Company shall be deemed of no force and effect, and this Agreement
shall continue in full force and effect on the terms stated herein, except that
the Management Fee or other compensation structure shall be the revised
Management Fee or other compensation structure then agreed upon by the Company
and the Manager. The Company and the Manager agree to execute and deliver an
amendment to this Agreement setting forth such revised Management Fee or other
compensation structure promptly upon reaching an agreement regarding same. In
the event that the Company and the Manager are unable to agree to a revised
Management Fee or other compensation structure during such sixty (60) day
period, this Agreement shall terminate on the Effective Termination Date and the
Company shall be obligated to pay the Manager the Termination Fee upon the
Effective Termination Date.



--------------------------------------------------------------------------------




Section 11.    Assignments.
(a)    Assignments by the Manager. This Agreement shall terminate automatically
without payment of the Termination Fee in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors. Any
such permitted assignment shall bind the assignee under this Agreement in the
same manner as the Manager is bound, and the Manager shall be liable to the
Company for all errors or omissions of the assignee under any such assignment.
In addition, the assignee shall execute and deliver to the Company a counterpart
of this Agreement naming such assignee as the Manager. Notwithstanding the
foregoing, the Manager may (i) assign this Agreement to an Affiliate of the
Manager that is a successor to the Manager by reason of a restructuring or other
internal reorganization among the Manager and any one or more of its Affiliates
without the consent of the majority of the Independent Directors and (ii)
delegate to one or more of its Affiliates the performance of any of its
responsibilities hereunder so long as it remains liable for any such Affiliate’s
performance, provided that in the case of (i) and (ii), such assignment does not
require the Company’s approval under the Investment Advisers Act of 1940.
Nothing contained in this Agreement shall preclude any pledge, hypothecation or
other transfer of any amounts payable to the Manager under this Agreement.
(b)    Assignments by the Company. This Agreement shall terminate automatically
in the event of its assignment, in whole or in part, by the Company, unless such
assignment is consented to in writing by the Manager. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Company is bound. In addition, the assignee shall execute and deliver to the
Manager a counterpart of this Agreement.
Section 12.    Termination of the Manager for Cause. At the option of the
Company and at any time during the term of this Agreement, this Agreement shall
be and become terminated upon 60 days’ written notice of termination from the
Board of Directors to the Manager, without payment of the Termination Fee, if
any of the following events shall occur, which shall be determined by a majority
of the Independent Directors:
(a)    the Manager shall commit any act of fraud, misappropriation of funds, or
embezzlement against the Company or shall be grossly negligent in the
performance of its duties under this Agreement (including such action or
inaction by the Manager which materially impairs the Company’s ability to
conduct its business);
(b)    the Manager shall fail to provide adequate or appropriate personnel
reasonably necessary for the Manager to identify investment opportunities for
the Company and to manage and develop the Company’s portfolio; provided, that
such default has continued uncured for a period of sixty (60) days after written
notice thereof, which notice shall contain a request that the same be remedied;
(c)    the Manager shall commit a material breach of any provision of this
Agreement (including the failure of the Manager to use reasonable efforts to
comply with the Investment Guidelines); provided, that such default has
continued uncured for a period of sixty

--------------------------------------------------------------------------------




(60) days after written notice thereof, which notice shall contain a request
that the same be remedied;
(d)    (A) the Manager shall commence any case, proceeding or other action (1)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Manager shall make a general assignment
for the benefit of its creditors; or (B) there shall be commenced against the
Manager any case, proceeding or other action of a nature referred to in clause
(A) above which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) remains undismissed, undischarged or unbonded
for a period of 90 days; or (C) the Manager shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (A) or (B) above; or (D) the Manager shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;
(e)    If the Manager is convicted of a felony, including if the Manager enters
a plea of nolo contendere with respect thereto; or
(f)    upon the dissolution of the Manager.
If any of the events specified above shall occur, the Manager shall give prompt
written notice thereof to the Board of Directors.
Section 13.    Action Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 10, 11, or 12 of this
Agreement, the Manager shall not be entitled to compensation for further
services hereunder, but shall be paid all compensation accruing to the date of
termination and, if terminated or not renewed pursuant to Section 10, the
Termination Fee. Upon any such termination, the Manager shall forthwith:
(a)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
(b)    deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company and any Subsidiaries; and
(c)    deliver to the Board of Directors all property and documents of the
Company and any Subsidiaries then in the custody of the Manager.
Section 14.    Release of Money or Other Property Upon Written Request.

--------------------------------------------------------------------------------




The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section 14, shall be deemed to include any and
all of its Subsidiaries, if any) held by the Manager shall be held by the
Manager as custodian for the Company, and the Manager’s records shall be
appropriately and clearly marked to reflect the ownership of such money or other
property by the Company. Upon the receipt by the Manager of a written request
signed by a duly authorized officer of the Company requesting the Manager to
release to the Company any money or other property then held by the Manager for
the account of the Company under this Agreement, the Manager shall release such
money or other property to the Company within a reasonable period of time, but
in no event later than 60 days following such request. Upon delivery of such
money or other property to the Company, the Manager shall not be liable to the
Company, the Board of Directors, or the Company’s stockholders for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with this Section 14. The Company shall indemnify
the Manager, its directors, officers, members, employees and agents against any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever, which arise in connection with the Manager’s release of
such money or other property to the Company in accordance with the terms of this
Section 14. Indemnification pursuant to this provision shall be in addition to
any right of the Manager to indemnification under Section 8 of this Agreement.
Section 15.    Representations and Warranties.
(a)    The Company hereby represents and warrants to the Manager as follows:
(i)    The Company is duly organized, validly existing and in good standing
under the laws of the State of Maryland, has the corporate power and authority
and the legal right to own and operate its assets, to lease any property it may
operate as lessee and to conduct the business in which it is now engaged and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company.
(ii)    The Company has the corporate power and authority and the legal right to
make, deliver and perform this Agreement and all obligations required hereunder
and has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other
Person, including stockholders and creditors of the Company, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer

--------------------------------------------------------------------------------




of the Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
legally valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien or any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
(b)    The Manager hereby represents and warrants to the Company as follows:
(i)    The Manager is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the limited liability company power
and authority and the legal right to own and operate its assets, to lease the
property it operates as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Manager.
(ii)    The Manager has the limited liability company power and authority and
the legal right to make, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary limited liability company action
to authorize this Agreement on the terms and conditions hereof and the
execution, delivery and performance of this Agreement and all obligations
required hereunder. No consent of any other Person, including members and
creditors of the Manager, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Manager in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required hereunder. This Agreement has been,
and each instrument or document required hereunder will be, executed and
delivered by a duly authorized officer of the Manager, and this Agreement
constitutes, and each instrument or document required hereunder when executed
and delivered hereunder will constitute, the legally valid and binding
obligation of the Manager enforceable against the

--------------------------------------------------------------------------------




Manager in accordance with its terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the Governing Instruments of, or any securities issued by the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien or any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.
Section 16.    Miscellaneous.
(a)    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered against receipt or upon actual receipt of (i)
personal delivery, (ii) delivery by reputable overnight courier, (iii) delivery
by facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 16):
The Company:
American Capital Mortgage Investment Corp.
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814
Attention: Chief Financial Officer
Fax: 301-968-9221
 
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David J. Goldschmidt, Esq.
Fax: (212) 735-2000
 
 
The Manager:
American Capital MTGE Management, LLC
c/o American Capital Mortgage Management, LLC
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814
Attention: Samuel A. Flax
Fax: (301) 654-6714
 
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David J. Goldschmidt, Esq.
Fax: (212) 735-2000

--------------------------------------------------------------------------------




(b)    Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns as provided
herein.
(c)    Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)    Amendments. This Agreement, nor any terms hereof, may not be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.
(e)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN §5-1401 OF THE GENERAL OBLIGATIONS
LAW). EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION
OR JUDGEMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
(f)    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(g)    Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement.
(h)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
(i)    Costs and Expenses. Each party hereto shall bear its own costs and

--------------------------------------------------------------------------------




expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of and the closing
under this Agreement, and all matters incident thereto.
(j)    Section Headings. The section and subsection headings in this Agreement
are for convenience in reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.
(k)    Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
(l)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have executed this Management
Agreement as of the date first written above.
American Capital Mortgage Investment Corp.


By:        /s/ Samuel A. Flax            
        Name: Samuel A. Flax
        Title: Executive Vice President
and Secretary
American Capital MTGE Management, LLC


By:        /s/ Samuel A. Flax            
        Name: Samuel A. Flax
        Title: Executive Vice President
and Secretary


Exhibit A
Investment Guidelines
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Management Agreement, dated as of August 9, 2011, as may
be amended from time to time, by and between American Capital Mortgage
Investment Corp. (the “Company”) and American Capital MTGE Management, LLC (the
“Manager”).
1.    No investment shall be made that would cause the Company to fail to
qualify as a REIT under the Internal Revenue Code of 1986, as amended.
2.    No investment shall be made that would cause the Company to be regulated
as an investment company under the Investment Company Act of 1940, as amended.
3.    A majority of the Independent Directors must approve any transaction
between the Company and/or any of its subsidiaries, on the one hand, and the
Manager and/or any of its Affiliates (including, but not limited to American
Capital, Ltd., a Delaware corporation (“American Capital”)), on the other hand.
4.    The Company’s investment portfolio shall not consist of predominantly
whole-pool agency securities for so long as the Company is managed by an
affiliate of American Capital.
These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Board of Directors (which must include a majority of the
Independent Directors) without the approval of the Company’s stockholders.